Citation Nr: 0928254	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-23 411	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection right ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1974.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating 
decision issued by the New Orleans, Louisiana Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the appellant's claims of entitlement to service connection 
for hearing loss and tinnitus.

In April 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

At the April 2009 Board hearing, the appellant submitted 
additional evidence concerning his hearing loss claim.  This 
evidence consisted of private medical evidence dated in March 
2009.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of the evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

2.  Tinnitus was first manifested many years after active 
service and was not the result of any in-service disease or 
injury, to include acoustic trauma. 

3.  The appellant has not submitted competent medical 
evidence of any nexus between his current tinnitus and any 
disease or injury related to any in service event or 
occurrence.


CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss in the left ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The appellant does not have tinnitus that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in May 2007 (prior to the initial AOJ decision in this 
matter).  This document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate the service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked, in essence, to 
submit evidence and/or information in his possession to the 
AOJ.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed as to his hearing loss and tinnitus service connection 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records.  Private medical treatment records 
were also obtained and associated with the claims file.  The 
appellant was afforded VA audiometric testing.  The appellant 
was able to present testimony during a Travel Board hearing 
conducted in April 2009.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information 
concerning ratings and effective dates in a letter dated in 
May 2007.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores utilizing recorded Maryland CNC word lists 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has indicated that, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Court held that the threshold for normal hearing is from 
0 to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

The appellant first submitted his claims for hearing loss and 
tinnitus in April 2007.  The appellant contends that he 
currently suffers from bilateral hearing loss and tinnitus 
due to noise exposure while on active duty.  The appellant 
testified during his April 2009 Travel Board hearing that he 
had not had any problems with his ears prior to his entry 
into service.  He said that he had eight weeks of training as 
a dog handler at Lackland Air Force Base and that this 
training involved being around very loud kennel noises.  He 
further testified that while he was at Lackland that he was 
exposed to acoustic trauma from his proximity to jets and 
airplanes and that he was not provided with hearing 
protection.  The appellant also testified that he got hearing 
aids and that he sought treatment for ringing in his ears 
sometime in 2003 or 2004.  He said that from the time of his 
1974 separation from service until 2003 or so he did not 
think that he had had any problems with his hearing.  He 
reported little post-service noise exposure occupationally, 
although he did say that he engaged in hunting without the 
use of hearing protection.

The appellant has also submitted written statements about his 
exposure in service to very loud noises.  He maintains that 
his tinnitus and hearing loss are related to the exposure to 
acoustic trauma, such as jets and other aircraft, without any 
hearing protection.  He also maintains that he was exposed to 
weapon fire from various weapons (mines, grenades and 
machineguns) without hearing protection.

Review of the appellant's service treatment records reveals 
that the June 1972 entrance examination included audiometric 
testing.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
25
15
15
N/A
5

The appellant's service medical treatment records did not 
include any complaints of, diagnosis of, or treatment for 
tinnitus or hearing loss.  The appellant's exit from service 
examination was conducted in July 1974, and this examination 
also included audiometric testing.  The appellant made no 
complaint concerning hearing loss or tinnitus.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
5
25
N/A
35

The post-service medical evidence of record includes private 
medical records from the Family Clinic dated in January 2007.  
At that time the appellant complained of ringing in his ears.  
A diagnosis of tinnitus was rendered.

The appellant subsequently sought treatment from an ear, nose 
and throat specialist.  On January 22, 2007, he complained of 
ringing in his ears for approximately three weeks.  He also 
reported that three weeks prior, he had had a severe migraine 
with nausea and some bleeding from his left nostril.  He said 
that was when the ringing had begun.  High frequency 
sensorineural hearing loss (HFSNHL) was diagnosed in each 
ear.  Tinnitus was also noted.

The appellant underwent a VA audiometric examination in March 
2004; the examiner reviewed the claims file.  The appellant 
reported experiencing constant bilateral tinnitus.  The 
puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
25
20
15
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA purposes.  That regulation 
prohibits a finding of hearing disability where threshold 
hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all 
less than 40 decibels and at least three of those threshold 
levels are 25 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  The regulation also allows a finding 
of a hearing disability when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  In this 
case, the appellant's left ear hearing loss does not meet the 
criteria delineated in38 C.F.R. § 3.385.  Thus, the left 
hearing loss currently shown is of insufficient severity to 
constitute a disability for which service connection can be 
granted under applicable VA regulation.  

While the appellant has shown exposure to acoustic trauma in-
service, there is no medical evidence of record that 
establishes the existence of any pertinent level of hearing 
loss of 40 decibels or greater, or three levels greater than 
25 decibels, or a speech recognition score less than 94 
percent in the left ear.  Therefore, the appellant's claim 
for service-connected disability benefits for hearing loss in 
the left ear cannot be granted.

Turning to the tinnitus claim, in order for service 
connection to be warranted for a claimed condition, there 
must be evidence of a present disability that is attributable 
to a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Firstly, to the extent that the appellant is shown to have 
tinnitus, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  There must be shown a nexus to some 
incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received no in-service treatment for any tinnitus.  There is 
no medical evidence of record to establish that he 
experienced any tinnitus prior to the January 2007 private 
treatment for his complaints of ringing in the ears.  The 
absence of any evidence of any tinnitus in either ear in the 
appellant's service treatment records and the absence of any 
clinical findings of tinnitus until years after his 
separation from service constitutes negative evidence tending 
to disprove the claim that the appellant incurred any such 
condition during his active service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact.  

Thirdly, the contemporaneous private medical evidence of 
record indicates that the appellant did not experience any 
tinnitus until January 2007 - more than 30 years after his 
discharge from service.  The appellant himself has testified 
that he did not have any tinnitus until many years after 
service.  The appellant reported to his private health care 
provider that he first developed ringing in his ears in 
January 2007.  These records are highly probative in 
comparison with the present recollections of the appellant, 
as they were generated with a view towards medical diagnosis 
and treatment, as opposed to the appellant's current 
assertions made during an attempt to gain compensation 
benefits.  The former generally enjoys an increased 
reliability in the law and the Board presently so assigns 
such probative worth.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).

The evidence of record shows an unsubstantiated claim of 
tinnitus with an onset during military service.  It also 
shows that the appellant first sought treatment for tinnitus 
in January 2007, and that he reported its onset during that 
month.  The Board places greater probative value and 
reliability on the appellant's version of when he began to 
experience tinnitus in his reports to his physicians in the 
context of seeking medical treatment.  See LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  The appellant's 
own assertions that his current tinnitus was caused by 
acoustic trauma in service are afforded no probative weight 
in the absence of evidence that he has the expertise to 
render opinions about such matters.  Although the appellant 
is competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).

Finally, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current 
tinnitus was in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the appellant's current tinnitus and his 
active service.  In fact, the August 2007 VA examining 
audiologist concluded that the appellant's current tinnitus 
was not the result of his service 33 years prior to the onset 
of the tinnitus.

Absent credible evidence of any in-service tinnitus, none of 
this evidence is capable of substantiating the claim.  In 
sum, the Board concludes that the preponderance of the 
evidence is against the conclusion that the appellant 
incurred tinnitus due to his military service.  There is no 
competent evidence that he incurred any tinnitus in service 
or within one year of service.  None of the medical evidence 
of record establishes that the appellant's current tinnitus 
is causally related to any event in service.  

The Board has considered the appellant's testimony and 
written statements submitted in support of his arguments that 
he has tinnitus as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of tinnitus, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Based on the totality of the evidence of record, including 
the service treatment records, the reports of private and VA 
medical treatment and/or testing, and the appellant's 
testimony, the Board finds that the preponderance of the 
evidence is against the appellant's service connection 
claims.  The Board concludes that the weight of the 
"negative" evidence, principally in the form of the service 
treatment records (which do not document any in-service 
hearing loss or tinnitus), the lack of audiometric testing in 
the left ear that meets the requirements of 38 C.F.R. § 3.385 
and the lack of any competent  medical opinion finding some 
etiologic nexus between the current tinnitus and left ear 
hearing loss and service exceeds that of the "positive" 
evidence of record, which basically amounts to the 
appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings until many years after the 
appellant's 1974 separation from service is itself evidence 
which also strongly suggests that no claimed left ear hearing 
loss condition or tinnitus is traceable to disease or injury 
in service.  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's left ear 
defective hearing and his tinnitus were first shown years 
after service and are not related to service.  Nor may 
service connection be presumptively granted for sensorineural 
hearing loss first shown years after service.  38 C.F.R. 
§§ 3.307, 3.309.  Therefore, the claimed left ear hearing 
loss and tinnitus are not shown by the evidence of record 
until many years after service and the appellant has not 
submitted competent medical evidence showing that he 
currently has left ear hearing loss and/or tinnitus linked to 
exposure to acoustic trauma in service or any other incident 
of service.

The Board concludes that the evidence presented for and 
against the claims for left ear hearing loss - whether on a 
direct basis or a presumptive basis- and tinnitus is not in 
approximate balance such that a grant of either requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

Review of the appellant's service treatment records reveals 
that the June 1972 entrance examination included audiometric 
testing.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
15







The appellant's exit from service examination was conducted 
in July 1974, and this examination also included audiometric 
testing.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
N/A
10







Comparison of the two sets of audiometric testing reveals 
that the appellant's hearing was essentially normal on his 
entry into service and that there were increases of five 
decibels or more at three of the four tested frequencies.

As previously noted, the Court has indicated that, "when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court also held that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss; the appellant had one such level above 20 decibels on 
his July 1974 exit examination.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

The appellant underwent a VA audiometric examination in March 
2004; the examiner reviewed the claims file.  The appellant 
reported experiencing constant bilateral tinnitus.  The 
puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
55







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  These findings for the right ear 
meet the standard found in 38 C.F.R. § 3.385 for a current 
hearing loss disability for VA purposes.

While the RO did obtain a medical opinion on the question of 
the etiology of the appellant's claimed hearing loss, that 
opinion is inadequate because the examiner did not discuss 
the decrease in the appellant's right ear hearing acuity from 
June 1972 to July 1974.  

Accordingly, new medical examinations are necessary to make 
determinations in this case.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.   The AMC/RO should, with the 
appellant's assistance as needed, 
ascertain whether there are any treatment 
records, VA or private, that might be 
pertinent that are not on file.  If so, 
an attempt to obtain the records should 
be undertaken.  To the extent that there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of the 
appellant's claims file by an appropriate 
physician in order to determine the 
nature, onset date and etiology of the 
appellant's claimed right ear hearing 
loss.  The reviewing doctor should 
consider the information in the claims 
file in providing an opinion as to the 
onset date and etiology of the 
appellant's right ear hearing loss.  The 
reviewer should offer an opinion as to 
the medical probabilities that any 
current right ear hearing loss is 
attributable to the appellant's military 
service, to include any exposure to 
acoustic trauma in service.  The reviewer 
must discuss all in-service and post-
service audiometric testing.  In 
particular, the reviewer should discuss 
the changes in the appellant's hearing 
acuity between the testing of June 1972 
and the testing that followed in July 
1974.

More specifically, the reviewer must 
address the question of whether the 
appellant's currently claimed right ear 
hearing loss is etiologically related to 
any incident of service or whether the 
claimed right ear hearing loss is more 
likely due to some other cause or causes, 
including post-service noise exposure.

If the physician determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report.  If any report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the reviewer 
for corrective action.

4.  Thereafter, the AMC/RO should 
readjudicate the service connection claim 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


